[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION Re: Nos. 106. 108 and 109
The court has reviewed materials produced by the defendants' counsel in response to the court's order to review documents in chambers in connection with the plaintiff' s request for production dated December 23, 1998. The defendant is to produce:
    (1)  all probate court documents. Release of such documents for discovery purposes is anticipated as certified copies and files shall be legal evidence. See Connecticut General Statutes  45a-11. (handwritten notes on copies of such documents are to be redacted.)
    (2)  copies of correspondence to and from the probate court; (handwritten notes to be redacted)
(3)  copy of money market passbook;
    (4)  correspondence between the attorneys in this file; (handwritten notes to be redacted)
    (5)  correspondence and documents from the State of Connecticut, Department of Administrative Services;
    (6)  correspondence re: probate bond and copies of cancelled checks.
The court was not provided with the "wrongful death/personal injury file;" and "any other file relating to Jayza Lee Marin" and directs defendant's counsel to provide the court with same or a letter that these files do not exist.
These items are found in court exhibit "B" in the file.
The only items excluded from the foregoing order are various CT Page 7590 handwritten notes consisting of internal office memoranda regarding this litigation, and other unrelated documents; and correspondence to Tammy Marin and memorandum of communication with Tammy Marin. These items are found in Court Exhibit "A".
SANDRA VILARDI LEHENY, J.